Citation Nr: 0217462	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fracture to the distal 
phalanx of the left ring finger.  

(The issue of an increased evaluation for the service-
connected post-operative residuals of a deviated septum will 
be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962, from December 1964 to December 1967 and from February 
1974 to February 1977.  He also had a period of active duty 
training from June 1957 to December 1957 with the National 
Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision.  

The Board is undertaking additional development on the issue 
of an increased rating for the service-connected post-
operative residuals of a deviated septum, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  

Finally, the Board notes that, in the VA Form 9 dated 
December 2001, the veteran noted having a left hand disorder 
and breathing problems.  To the extent his comments may 
raise a claim for disability other than the service-
connected residuals of the fracture to the distal phalanx of 
the left ring finger or the post-operative residuals of a 
deviated septum, these matters are referred to the RO for 
the appropriate action.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal for an 
increased evaluation of the service-connected residuals of 
the fracture to the distal phalanx of the left ring finger 
has been obtained.  

2.  The service-connected fracture residuals of the distal 
phalanx of the left ring finger include minor degenerative 
change with no functional limitation due to pain.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the veteran's service-connected residuals of a fracture to 
the distal phalanx of the left ring finger disability are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5155, 5227 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  First, the veteran was repeatedly informed in the 
rating decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as in specific development 
letter requests, of the evidence and information necessary 
to substantiate his claim, what evidence VA had or would 
obtain on his behalf, what evidence or information he needed 
to provide to VA, and of the ramifications of the failure to 
obtain any needed information or evidence.  

Specifically, the RO notified him that clarification 
was needed with respect to his claims, in a July 2000 
letter, and provided the veteran with specific notice 
of the VCAA considerations and what the veteran was 
required to do to substantiate his claim, in February 
2001.  

Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.  

The veteran did not submit such evidence or respond to VA's 
request therefor.  He did relate to VA that he received no 
treatment for his service-connected residuals of a fracture 
to the distal phalanx of the left ring finger, in April 
2001, but that he used home remedies.  He again noted self 
treatment only in January 2002.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case for an 
increased evaluation of the service-connected residuals of a 
fracture to the distal phalanx of the left ring finger.  

Additionally, despite the information provided to the 
veteran as outlined hereinabove, the veteran has not 
indicated that any additional information or evidence 
exists, which is pertinent to this claim, but has not yet 
been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the Board notes that the veteran's available service 
medical records, private records and VA records have been 
associated with the claims folder.  Thus, the duty to assist 
has also been satisfied.  

Specifically, the RO reviewed the record and requested the 
appropriate development, in January 2001, when it scheduled 
the veteran for an additional VA examination.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
reviewed his claim again in light of the new requirements, 
and fully assisted him to the best of VA's ability, the 
Board concludes that no further action on this question is 
necessary under the facts and circumstances of the instant 
case.  


II.  Background

Historically, the veteran submitted his original claim for 
residuals of fractures of the nose and the left ring finger 
injury in December 1967.  

In an August 1968 rating decision, the RO established 
service connection for a deviated septum and for residuals 
of a fracture to the distal phalanx of the left ring finger.  
That decision noted that the veteran suffered an injury to 
his finger when it was slammed in a door in October 1966 and 
that the nail fell off.  A noncompensable percent rating was 
assigned.  

The veteran's claim for an increased evaluation was received 
by VA in June 1999.  


III.  Analysis

A careful review of the claims folder shows that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation of his service-connected left 
ring finger fracture residuals.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, and utilize separate 
diagnostic codes to identify the various disabilities.  

Under Diagnostic Code 5003-5010, arthritis is evaluated 
based on the limitation of motion of the joints involved.  
However, in the instant case, no functional limitation or 
painful motion is demonstrated in the record or asserted by 
or on behalf of the veteran.  Thus, a compensable rating 
under Diagnostic Code 5003-5010 is not warranted.  

Ankylosis of the ring or fourth finger is evaluated pursuant 
to criteria set forth at Diagnostic Code 5227.  However, the 
Board must point out that the Schedule contemplates a no 
percent rating for ankylosis of the ring finger under 
Diagnostic Code 5227.  

Although extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156, the 
veteran does not manifest findings or any changes consistent 
with ankylosis of his left ring finger.  

In fact, a compensable limitation of motion or related 
objective findings are simply not shown by the evidence of 
record.  The 2001 VA examination report reveals that the 
veteran can make a fist, pick up a piece of paper and grasp 
a writing implement. Significantly, the VA examiner found 
the ring finger to be within normal limits with no heat, 
redness, swelling, effusion, instability or weakness.  The 
range of motion was shown to be limited.  There was no 
evidence of ankylosis or pain.  

The April 2001 diagnosis was status post fracture, distal 
phalanx, left ring finger with residuals of minor 
degenerative change.  

The earlier VA examination in September 1999 noted that the 
veteran the veteran had minimal osteoarthritic changes of 
the interphalangeal joints and distortion of the usual 
normal architecture of the distal phalanx, possibly 
secondary to previous trauma with healing.  The examiner 
noted that the veteran reported having no problems in using 
his left fourth finger.  

The Board notes that the veteran claims include pain due to 
an ingrown fingernail; however, no related disability is 
demonstrated by the medical evidence.  

Thus, no painful motion or functional limitation due to this 
pain is shown.  There is also no evidence of functional loss 
on use or due to flare-ups.  See 38 C.F.R. §§ 4.40, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under such circumstances, the Board finds that a compensable 
rating is not for application for the service-connected left 
ring finger disability.  

The RO expressly considered the provisions of 3.321(b); 
however, it determined that further action on this question 
was not necessary.  The Board finds nothing in the record 
that would suggest that periods of hospitalization or marked 
interference of employment are due to this service-connected 
condition.  Thus, no further action on this question is 
necessary.  



ORDER

An increased (compensable) rating of the service-connected 
residuals of the fracture to the distal phalanx of the left 
ring finger is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

